Madsen, J.
¶10 (concurring) — I concur in the result reached by the majority. I write separately, however, because the majority erroneously relies on the test from Bennett v. Hardy, 113 Wn.2d 912, 784 P.2d 1258 (1990), in resolving this case.
¶11 The phrase “water system for hire” in RCW 80.04.010 denotes a proprietary function. The majority correctly concludes that the phrase “water system for hire” does not encompass the city of Kirkland’s provision of water for fire suppression because the city was acting in a governmental capacity in conducting fire suppression activities. RCW 80.04.440 authorizes a cause of action for damages arising from the activities of a municipal water system, but it does so only to the extent the activities of the water system are related to a proprietary function. See Employco Pers. Servs., Inc. v. City of Seattle, 117 Wn.2d 606, 614-15, 817 P.2d 1373 (1991) (in light of RCW 80.04.440, city liable for city utility company’s statutory failure to mark underground utilities, severing of which by city contractor resulted in power loss *899to city’s customers). Accordingly, the city is not amenable to suit under RCW 80.04.010 and RCW 80.04.440 for conduct of its fire suppression activities. This should be the end of the analysis, absent an exception to the public duty doctrine.
¶12 Instead of ending its analysis with the plain language of the statute, the majority conducts an analysis under Bennett. In Bennett, this court explored the question of whether an implied cause of action should be permitted where a statute provides a right but not a remedy. Part of that inquiry involves a determination whether the individual is among the class of persons upon whom the legislature conferred the right. Bennett, 113 Wn.2d at 920. Here, RCW 80.04.010 and RCW 80.04.440 do not provide a right to anyone in the context of fire suppression activities because the city was acting in its governmental capacity, not providing services “for hire.” There is, therefore, no reason to apply Bennett because there is no question whether a cause of action must be implied in order to provide a remedy for a violation of a statutory right. See Bennett, 113 Wn.2d at 920 (quoting Restatement (Second) of Torts § 874A (1979) and adopting federal test for recognizing an implied cause of action under a statute that provides protection to a specified class of persons but creates no remedy). Moreover, RCW 80.04.440 already provides a cause of action for persons who are aggrieved under Title 80 RCW, making the Bennett test unnecessary in any event. Simply put, Bennett and its progeny have no place in the analysis in this case.
J.M. Johnson, J., concurs with Madsen, J.